Fourth Court of Appeals
                                        San Antonio, Texas

                                                June 14, 2022

                                            No. 04-22-00342-CV

                                IN RE Elizabeth Ann MCGARRAUGH

                                     Original Mandamus Proceeding 1       0F




                                                   ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        On June 9, 2022, relator filed a petition for writ of mandamus. On June 10, 2022, relator
filed an emergency motion requesting this court stay temporary orders rendered in the underlying
case and stay trial proceedings pending final resolution of the petition for writ of mandamus.
After considering relator’s petition, emergency motion, and real party in interest’s response to
the emergency motion, this court believes a serious question concerning the mandamus relief
sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real
party in interest may file a response to the petition in this court on or before June 17,
2022. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

           We GRANT IN PART the emergency motion for relief as follows:

           1.    The trial in the underlying case is STAYED pending further orders of this court.

           It is so ORDERED on June 14, 2022.
                                                                               PER CURIAM




           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court




1
 This proceeding arises out of Cause No. 2020CI01792, styled In the Interest of A.K.M. and G.M.M., pending in the
285th Judicial District Court, Bexar County, Texas, the Honorable Tina Torres presiding.